EXHIBIT 10.1

Revised Amendment No. 2 to
The Bank Holdings 2002 Stock Option Plan

Paragraph 5 of The Bank Holdings 2002 Stock Option Plan is hereby amended to
read as follows:

Section 5. Stock Subject to the Plan

Subject to adjustments as provided in Section 12, hereof, the stock to be
offered under the Plan shall be shares of the Holding Company’s authorized but
unissued common stock (hereinafter called “stock”) and the aggregate amount of
stock to be delivered upon exercise of all options granted under the Plan shall
not exceed 591,686 shares, provided however, that if the number of issued and
outstanding shares of the Holding Company is increased after June 8, 2005, other
than solely by the exercise of outstanding options to acquire stock, the maximum
number of shares for which awards may be granted under the Plan shall be
increased such that the ratio of the number of shares available for grant under
the Plan to the number of outstanding shares of Holding Company remains the same
as the ratio of the shares available for grant under the Plan to the number of
outstanding shares of the Holding Company that existed on June 8, 2005; provided
further, that the maximum number of shares available for grant as Incentive
Stock Options under the Plan shall equal 591,686. Outstanding shares of the
Holding Company, for purposes of such calculation, shall include the number of
shares of stock into which other securities or instruments issued by the Holding
Company are currently convertible (e.g. warrants for common stock) with the
exception of outstanding options to acquire stock.

